Citation Nr: 0929033	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for post-operative residuals of a benign lesion on 
the left vocal cord.

2.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, for gastroesophageal reflux.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's claim for a 
benign lesion on the left vocal cord on the grounds of no new 
and material evidence, and which reopened but again denied a 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for gastroesophageal reflux.   

In May 2008 the Board remanded the claims for additional 
development.  The appeal is now ready for review.


FINDINGS OF FACT

1.  In a rating decision dated in March 1997 the RO denied 
service connection for VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, for gastroesophageal reflux 
on the grounds that the evidence failed to establish a 
medical relationship between the Veteran's 1971 nasal surgery 
and his gastroesophageal reflux, and on the grounds that the 
Veteran's gastroesophageal reflux was not incurred in or 
aggravated by active duty.  That decision was not appealed.

2.  In March 2004 the Veteran filed a new claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for gastroesophageal reflux.

3.  Evidence compiled since the March 1997 rating decision is 
new, but does not posit that the Veteran's gastroesophageal 
reflux/gastroesophageal reflux disease is secondary to 
treatment (including surgery) provided by VA.  It thus does 
not raise a reasonable possibility of substantiating the 
Veteran's claim for § 1151 compensation for gastroesophageal 
reflux.  

4.  In a rating decision dated in June 1982 the RO denied 
service connection for a throat condition secondary to 
sinusitis on the grounds that service treatment records 
(STRs) were void of any reference of treatment for sinusitis 
or a throat problem.  The Veteran appealed that decision.

5.  In May 1983 the Board issued a decision denying "service 
connection for postoperative residuals of a benign lesion of 
the left vocal cord" on the grounds that were was no 
clinical findings or diagnosis of sinusitis or vocal cord 
defect during service.  

6.  In May 1999 the RO issued a rating decision denying 
service connection for a throat condition on the grounds of 
no new and material evidence.  That decision was appealed.

7.  In a decision issued in February 2003 the Board found 
that the Veteran's claim warranted consideration under a new 
theory of entitlement; that is, as secondary to a service-
connected disability.  The Board then denied the Veteran's 
claim on the grounds that his throat disorder was linked to 
his nonservice-connected reflux disorder, and not to his 
service-connected sinus disorder.  

8.  In correspondence dated in April 2003 the Veteran 
requested reconsideration of the Board's February 2003 
decision.  In February 2004 the Board denied that request.  

9.  In February 2004 the Veteran filed a new claim for 
service connection for "throat condition for lesion, benign, 
left vocal cord concerning laryngitis and hoarseness," this 
time as secondary to complication of gastroesophageal reflux 
disease "under 38 U.S.C. § 1151.

10.  The Veteran's claim for service connection for a throat 
condition as secondary to § 1151 compensation for 
gastroesophageal reflux is moot since entitlement to 
compensation under the provisions of § 1151 for a throat 
condition has been denied.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying service connection 
for § 1151 compensation for gastroesophageal reflux is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for § 1151 compensation for 
gastroesophageal reflux has not been received.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The February 2003 Board decision denying service 
connection for a throat disorder (currently claimed as post-
operative residuals of a benign lesion on the left vocal 
cord) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1100 (2008).

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a throat 
disorder (currently claimed as post-operative residuals of a 
benign lesion on the left vocal cord) has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence, 
§ 1151 compensation for gastroesophageal reflux 

In a rating decision dated in March 1997 the RO denied the 
Veteran's request for compensation under the provisions of § 
1151 for gastroesophageal reflux on the grounds that the 
evidence failed to establish a medical relationship between 
the Veteran's 1971 nasal surgery and his gastroesophageal 
reflux.  The RO also found that the Veteran's 
gastroesophageal reflux was not incurred in or aggravated by 
active duty.  In May 1997 the Veteran submitted a letter from 
a private physician dated in April 1997, which the Veteran 
argued showed that treatment caused his esophageal condition.  
In July 1997 the RO issued a new rating decision denying the 
Veteran's claim for § 1151 benefits for gastroesophageal 
reflux secondary to VA surgery performed in 1971 on the 
grounds of no new and material evidence.  

As regards the July 1997 rating decision the Board notes that 
evidence received prior to the expiration of the appeal 
period will be considered as having been filed in connection 
with the claim which was pending at the beginning of the 
appeal period.  38 C.F.R. § 3.156(b).  Inasmuch as the 
evidence submitted by the Veteran in May 1997 was within the 
appeal period from the March 1997 decision, new and material 
evidence was not required.  On the other hand, the Veteran 
did not file a notice of disagreement with either the March 
1997 or the July 1997 rating decisions.  The March 1997 
decision on the merits is thus final.  38 C.F.R. § 3.104.  

In March 2004 the Veteran filed a new claim for compensation 
under the provisions of § 1151 for gastroesophageal reflux.  
In October 2004 the RO reopened and then denied the claim.  
The Veteran has appealed.

The Board notes that the RO's putative reopening and 
subsequent denial of the claim in October 2004 is not binding 
on the Board's determination of the question of whether new 
and material evidence has been submitted.  Regardless of what 
the RO did, the Board has the jurisdictional responsibility 
to consider whether it was proper to reopen the claim.  The 
Board will therefore determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence compiled since the March 1997 rating decision 
includes a letter from a private physician, who wrote as 
follows:

[The Veteran] is a patient of mine.  I 
have seen him intermittently for the 
past fifteen or sixteen years.  He has 
had various procedures on his nose 
throughout the years all which were 
designed to help his breathing and 
sinus problems.  I think his symptoms 
with his throat and esophagus are also 
related to his sinus and previous 
freezing of his nose.

This evidence is new since it was not of record at the time 
of the March 1997 decision on the merits; however, even 
assuming the credibility of the evidence, it is not material 
since it links the Veteran's throat and esophagus disorders 
to his nose/sinus disorder, not to his gastroesophageal 
reflux.  More on point, there is no suggestion that the 
Veteran's gastroesophageal reflux is secondary to any 
treatment provided by VA.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800.  This evidence thus does not raise a 
reasonable probability of substantiating the Veteran's claim 
for § 1151 compensation for gastroesophageal reflux and, 
consequently, does not constitute new and material evidence.  

The evidence compiled since the March 1997 rating decision 
also includes VA treatment records (which show a diagnosis of 
GERD); VA hospital records dated in February 2000 (which 
inform of surgery (a laparoscopic Nissen fundoplication that 
was converted to an open Nissen fundoplication 
intraoperatively) for GERD); the report of a June 2004 VA 
Otolaryngology Clinic examination, which reflects a diagnosis 
of "reflux/dysphagia;" and the report of a July 2004 VA 
Compensation and Pension nose, sinus, larynx, and pharynx 
examination, which contains no mention of gastroesophageal 
reflux.  

The aforesaid evidence is new since it was not of record at 
the time of the March 1997 decision.  However, even assuming 
the credibility of this evidence, it is not material since 
there is no assertion in any of these documents that the 
Veteran's gastroesophageal reflux/gastroesophageal reflux 
disease is secondary to treatment (including surgery) 
provided by VA.  It thus does not raise a reasonable 
possibility of substantiating the Veteran's claim; and 
consequently does not constitute new and material evidence.  
Although the Veteran himself propounds that there is a 
relationship, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu, 2 Vet. App. 492 (1992).  New and 
material evidence having not been presented, the Veteran's 
request to reopen his previously denied claim for service 
connection for § 1151 compensation for gastroesophageal 
reflux must be denied.  

II.  New and material evidence, 
post-operative residuals of a benign lesion on the left vocal 
cord

In a rating decision dated in June 1982 the RO denied service 
connection for a throat condition secondary to sinusitis on 
the grounds that service treatment records (STRs) were void 
of any reference of treatment for sinusitis or a throat 
problem.  An appeal was filed, and in May 1983 the Board 
issued a decision denying "service connection for 
postoperative residuals of a benign lesion of the left vocal 
cord" on the grounds that were was no clinical findings or 
diagnosis of sinusitis or vocal cord defect during service.  
38 C.F.R. § 20.1100.  

In April 1997 the Veteran filed a claim for polyps removed 
from the larynx, which he said were caused by his "multiple 
surgeries to the nasal areas."  In a letter dated in June 
1998 the RO advised the Veteran that his claim for service 
connection for larynx was previously denied as a claim for 
service connection lesion, benign, left vocal cord, 
postoperative.  The Veteran did not disagree.  In May 1999 
the RO issued a rating decision denying service connection 
for a throat condition on the grounds of no new and material 
evidence.  The Veteran appealed this decision.  

In a decision issued in February 2003 the Board noted that 
the Veteran had been granted service connection for sinusitis 
since the Board's May 1983 denial of the matter.  The Board 
accordingly found that new and material evidence to reopen 
the Veteran's claim for a throat condition was not warranted.  
The Board then denied the Veteran's claim on the grounds that 
his throat disorder was linked to his nonservice-connected 
reflux disorder, and not to his service-connected sinus 
disorder.  The Board specifically found as follows:

Service connection for gastroesophageal 
reflux disease has been denied.  The 
[V]eteran was notified in [date], and did 
not make a timely appeal of that denial.  
The decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2002).  Thus, the evidence which 
connects the [V]eteran's throat polyps to 
his gastroesophageal reflux disorder does 
not present a basis for service 
connection, but is evidence against the 
claim.  

In correspondence dated in April 2003 the Veteran requested 
reconsideration of the Board's February 2003 decision.  That 
request was denied by the Board in February 2004.  The 
Veteran then filed a new claim for service connection for 
"throat condition for lesion, benign, left vocal cord 
concerning laryngitis and hoarseness due to complication of 
gastroesophageal reflux disease which is under 38 U.S.C. § 
1151 claim."

In a rating decision dated in October 2004 the RO denied 
service connection for lesion, benign, left vocal cord, 
postoperative, on the grounds of no new and material 
evidence.  The Veteran has appealed.

Although the October 2004 rating decision styled the issue as 
"service connection for lesion, benign, left vocal cord, 
postoperative," the Board notes that the Veteran's claim for 
service connection for "throat condition for lesion, benign, 
left vocal cord concerning laryngitis and hoarseness" has 
been presented under a new theory of entitlement; namely, 
that said disorder is "due to complication of 
gastroesophageal reflux disease which is under 38 U.S.C. § 
1151 claim."  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) (a change in diagnosis or specificity of the claim must 
be carefully considered in determining the etiology of a 
potentially service-connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction 
of an error in diagnosis, or development of a new and 
separate condition).  Nevertheless, as stated in Boggs, a new 
theory of causation for the same disease or injury that was 
the subject of a previously denied claim cannot be the basis 
of a new claim under 38 U.S.C.A. § 7104(b) absent 
presentation of new and material evidence.  Boggs, 520 F.3d 
1330, 1336-37. 

As stated before, the Veteran now posits that his throat 
disorder is secondary to gastroesophageal reflux, and says 
that he is in turn entitled to compensation for 
gastroesophageal reflux under the provisions of 38 U.S.C.A. § 
1151.  However, as just decided, the Veteran's request to 
reopen his previously denied claim for § 1151 compensation 
for gastroesophageal reflux is denied on the grounds of no 
new and material evidence.  It follows that the issue of 
whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for a 
throat condition/lesion, benign, left vocal cord, 
postoperative, must in turn be denied.  Boggs, 520 F.3d at 
1336.

Reasonable doubt has been considered but not accorded since 
the record does not contain an approximate balance of 
negative and positive evidence on the merits for a finding in 
the Veteran's favor.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Notice which informs the claimant of how 
VA determines disability ratings and effective dates should 
also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In letters dated in June 2004 and January 2005 the Veteran 
was advised of the information and evidence necessary to 
establish his claim for entitlement to § 1151 compensation.  
He was advised of the evidence that VA would seek to provide, 
and of the information and evidence that he was expected to 
provide.  He was also advised of the need to submit new and 
material evidence, and of the reason for the prior denial of 
his claim for § 1151 compensation for gastroesophageal 
reflux.  In a letter dated in March 2006 he was apprised of 
how VA establishes disability ratings and effective dates, 
and in a letter dated in May 2008 he was advised that new and 
material evidence was needed to reopen his claim for service 
connection for a throat condition/postoperative residuals of 
a benign lesion on the left vocal cord.  The issues were then 
readjudicated and a Supplemental Statement of the Case issued 
in January 2009.  The Board thus finds that the Veteran was 
provided adequate notice in accordance with 38 U.S.C.A. §§ 
5103, 5103A with regard to his claim for service connection 
and his claim for § 1151 compensation.  

Regarding the duty to assist, VA and private records have 
been obtained and associated with the claims file.  The Board 
is satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence has not been presented to reopen a 
claim for entitlement to § 1151 compensation for 
gastroesophageal reflux.  The petition to reopen that claim 
is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for post-operative residuals of 
a benign lesion on the left vocal cord.  The petition to 
reopen that claim is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


